Citation Nr: 1704847	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right hand injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2008, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of this hearing has been associated with the electronic claims file. 

In January 2009, December 2013, February 2014, and January 2016, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's right hand disability did not have its onset in service, osteoarthritis was not present to a compensable degree within one year of his release from service, nor has the right hand disorder been otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the residuals right hand disability are not met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in March 2006 
provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA examination reports; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded several VA examinations.  With respect to the August 2009, February 2014, and August 2014 examinations, the Board found these examinations inadequate and thus they are not considered in the Board's decision. As to the March 2016 examination, the Board finds the examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In January 2009 the Board remanded the claim for procurement of outstanding VA treatment records and a July 1971 motor vehicle accident report and for a VA examination.  VA treatment records were associated with the record and the Veteran was afforded the requested VA examination in August 2009.  In December 2013, the Board again remanded the claim for a VA examination and for procurement of the 1971 motor vehicle report.  The Veteran was provided a new VA examination in February 2014.  In addition, the Veteran's service personnel records were associated with the record in January 2014.  The claim was remanded in August 2014 for another VA examination, which the Veteran had in October 2014.  Finally, the Board remanded the case for an additional VA examination in January 2016.  The Veteran was afforded a new examination in March 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in October 2008, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

Analysis 

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows a diagnosis of chronic advanced right cubital tunnel syndrome and osteoarthritis.   See VA Treatment Records; March 2016 VA Examination Report.  The issue that remains disputed is whether the Veteran's right hand disability is related to or was incurred in service. 

The Veteran asserts that his right hand injury occurred during a motor vehicle accident that occurred while in service. See March 2006 Statement in Support of Claim; October 2008 Hearing Transcript.   The Veteran's service treatment records reflect that the Veteran was involved in a motor vehicle accident in July 1971.  In this regard, although service treatment records do not demonstrate a right hand injury, the Veteran has consistently reported that he experienced symptoms of right hand disability since the accident.  

The Veteran's service treatment records are silent for any complaints of or treatment for a right hand injury.  The Veteran's separation examination is negative for any clinical findings or reports of a right hand disability.  The Veteran's service treatment records show treatment for his left shoulder and a contusion to his right shoulder in connection with his motor vehicle accident.  Notably, the Veteran's service treatment records also show treatment for a chest and head cold and other ailments.  Thus, it is reasonable to believe that the Veteran would have sought treatment for chronic right hand pain at some point during service.  

The Veteran's VA treatment records first show complaints of a right hand disability in August 2005 - over 30 years after separation.  During an August 2005 orthopedic evaluation the Veteran reported that he first noticed muscle atrophy in the right hand three years prior.  The Veteran reported having cramping over the prior year but did not report a history of injury.  

The Veteran was afforded a VA examination in March 2016.  The examiner opined that the overwhelming majority of the evidence supports that it is not at least as likely as not that the Veteran's right hand condition is related to service.  The examiner reviewed the evidence and as part of his rationale reported that right hand x-rays from the Veteran's VA treatment records were normal, which would not support prior trauma to the hand.  He further reasoned that findings in a 1999 VA primary care note and 2005 VA orthopedics notes show a 2 to 3 year history suggesting a more recent onset of the condition.  

The examiner further reported that August 2009 x-rays of the Veteran's wrist and hand indicate mild generalized osteoarthritis.  Since the osteoarthritis is widespread, it is more consistent with degenerative changes of aging than a widespread condition.  This would not support trauma as an etiological cause of the cubital tunnel nerve compression.  

The examiner also reasoned that the Veteran's occupational history reported during his August 2009 VA examination does not favor a progressive right upper extremity nerve condition.  Specifically, the Veteran reported that following service he worked as an animal caretaker then as a materials handler for Auto Craft.  He also worked for Roundtree Automotive in maintenance and for Blakely Auto Plates.  He also worked pulling files for a warehouse, at a country club, and at a restaurant as kitchen help.   

The examiner further explained that while trauma could be a cause of cubital tunnel nerve compression, the lack of traumatic changes on the Veteran's x-rays would not support trauma as the etiological cause of the Veteran's right hand condition.   The Veteran's post service treatment records indicate that the Veteran's right hand condition was diagnosed in 2005 at an advanced stage, but a 1999 VA primary care note does not show that the condition was present at that time - suggesting an onset between 1999 and 2005. 

The examiner acknowledged that the Veteran had reported symptoms since his military service; however, there was no evidence to support that these complaints were related to an inservice nerve or elbow condition, particularly since such a condition had not materialized until some 25 years following his separation from service.  The examiner concluded that "[t]herefore the overwhelming majority of evidence supports that it is not at least as likely as not that the right cubital tunnel and hand OA are related to military service, including the in-service MVA."

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his right hand disability because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In support of this contention, the Veteran submitted an Internet article, which discusses the cause of cubital tunnel syndrome.  See May 2010 Correspondence.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the article submitted by the Veteran addresses the causes of cubital tunnel syndrome, it does not contain any information or analysis specific to the Veteran's case.  As such, the article submitted by the Veteran is of limited probative value.

The Board has also considered the Veteran's statement that a neurologist provided a verbal opinion that it was "highly possible that the ulnar nerve sustained damage in the 1971 auto accident."  See May 2010 Correspondence.  As the neurologist did not include any such opinion in his final written report, it must be afforded little probative value.   Even if the examiner had included this opinion in the written report, it would be too speculative in nature and would not provide a sufficient foundation upon which to base a nexus opinion.  See Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).

Finally, the Board notes that there is no evidence suggesting that any osteoarthritis noted was present to a compensable degree within one year of the Veteran's separation from service.  Thus, service connection on a presumptive basis for a chronic disorder cannot be granted.  See 38 C.F.R. § 3.309 (2016).

In sum, no competent evidence supports the conclusion that the Veteran's service caused the onset of his claimed disability, or was in any way related to it.  There was no diagnosis in service, there were no on-going complaints seen in the available treatment records for many years after service, and x-rays and treatment records show that the Veteran's right hand disability had its onset over 30 years after separation. 

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's right hand disability incurred in service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for residuals of a right hand injury is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


